Title: To Alexander Hamilton from Ebenezer Stevens, 17 April 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


New York, April 17, 1799. “I will thank You to take the Statemt. of Mr Mangin’s services, with you, to the Secrety at War, there will be but little due him from Government, as the amount now Stands, he has been of essential Services in Conducting the Works of Fort Jay &c: and I am sincerely desirous to have a Settlement made with him. Respecting my Compensation for the Services I have rendered the UStates, the Secrety at War, has left it optional with me to Receive it by a Salary or Commission on Amount of Disbursements. I have preffer’d the latter, & will make out a Statement of the Disbursemts. charging 2½ ⅌ Cent Commissn on the Same—which will be for my Services up to the 5th. of Feby. last, And from that period, will accept of a Salary say of $2000 ⅌ Year, for my Services for the future.…”
